T.C. Memo. 2006-199



                       UNITED STATES TAX COURT



               KATHLEEN SULLIVAN ALIOTO, Petitioner v.
            COMMISSIONER OF INTERNAL REVENUE, Respondent



     Docket No. 14356-03.                 Filed September 18, 2006.



     Karen L. Hawkins, for petitioner.

     Michael E. Melone, Andrew R. Moore, and Davis G. Yee, for

respondent.



                         MEMORANDUM OPINION


     VASQUEZ, Judge:    Respondent determined that petitioner did

not qualify for relief from joint and several liability for 1995

and 1996.   The issue for decision is whether we have jurisdiction
                                - 2 -

to decide whether petitioner is entitled to relief pursuant to

section 6015(f).1

Background

     Some of the facts have been stipulated.    The stipulation of

facts and the attached exhibits are incorporated herein by this

reference.    At the time she filed the petition, petitioner

resided in San Francisco, California.

     On or about January 20, 1999, petitioner filed a request for

relief from joint and several liability for income taxes pursuant

to section 6015(f) for 1995 and 1996.    Petitioner admitted that

relief is not available under section 6015(b) or (c) for 1995 and

1996.    No deficiency was asserted against petitioner for 1995 or

1996.

Discussion

     The Tax Court is a court of limited jurisdiction.

Commissioner v. Ewing, 439 F.3d 1009, 1012 (9th Cir. 2006), revg.

118 T.C. 494 (2002).    Whether this Court has jurisdiction is

fundamental and may be raised by a party or on the Court’s own

motion.    Ewing v. Commissioner, 118 T.C. at 495; Fernandez v.

Commissioner, 114 T.C. 324, 328 (2000).




     1
        Unless otherwise indicated, all section references are to
the Internal Revenue Code. In her petition, petitioner sought
relief pursuant to sec. 6015 for 1993, 1994, 1995, and 1996. The
parties agree that 1993 and 1994 are not at issue in this case.
                                 - 3 -

     Recently, the Court held that we lack jurisdiction over

“stand-alone” section 6015(f) cases (i.e., cases in which no

deficiency has been asserted) such as the case at bar.           Billings

v. Commissioner, 127 T.C. ___ (2006).       Additionally, the U.S.

Court of Appeals for the Ninth Circuit, the court to which appeal

of this case apparently lies, also has held that the Tax Court

lacks jurisdiction over “stand alone” section 6015(f) cases

(i.e., cases in which no deficiency has been asserted) such as

the case at bar.   Commissioner v. Ewing, 439 F.3d at 1014-1015.

     Accordingly, pursuant to Billings and the opinion of the

U.S. Court of Appeals for the Ninth Circuit’s in Ewing, we

conclude that we lack jurisdiction over this case.        Billings v.

Commissioner, supra; Toppi v. Commissioner, T.C. Memo. 2006-182

(dismissing stand-alone section 6015(f) case for lack of

jurisdiction pursuant to Billings because the Commissioner did

not assert a deficiency for any of the years in issue); Stroud v.

Commissioner, T.C. Memo. 2006-175 (same); see also Commissioner

v. Ewing, 439 F.3d at 1014-1015; Golsen v. Commissioner, 54 T.C.
742 (1970), affd. 445 F.2d 985 (10th Cir. 1971).        Therefore, we

shall dismiss this case for lack of jurisdiction.

     To reflect the foregoing,

                                              An appropriate order of

                                         dismissal for lack of

                                         jurisdiction will be entered.